

113 SRES 327 ATS: Congratulating Sporting Kansas City for an outstanding 2013 season in Major League Soccer and for winning the Major League Soccer Cup 2013.
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 327IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Moran (for himself and Mr. Roberts) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating Sporting Kansas City for an outstanding 2013 season in Major League Soccer and for winning the Major League Soccer Cup 2013.Whereas on December 7, 2013, Sporting Kansas City won the Major League Soccer Cup 2013 by defeating Real Salt Lake in a penalty shootout, after 120 minutes of play concluded with a draw;Whereas the Major League Soccer Cup 2013 occurred in a sold-out stadium of 21,650 people at Sporting Park, in Kansas City, Kansas;Whereas the recorded temperature at the kickoff of the Major League Soccer Cup 2013 was 20 degrees Fahrenheit, the coldest kickoff-temperature of any game in the history of Major League Soccer;Whereas Sporting Kansas City defender Aurelien Collin was named the Major League Soccer Cup Most Valuable Player;Whereas Sporting Kansas City finished the Major League Soccer regular season of 2013 in second place, a single win short of securing the Major League Soccer Supporters’ Shield, with a record of 17 wins, 10 loses, and 7 draws;Whereas Sporting Park, in Kansas City, Kansas, has hosted the qualifying matches for the 2014 FIFA World Cup, the Confederation of North, Central American and Caribbean Association Football Gold Cup, the 2013 Major League Soccer All-Star Game, and the Major League Soccer Cup 2013;Whereas several Sporting Kansas City players represent the United States in international soccer games;Whereas Sporting Kansas City will play as one of the soccer clubs representing the United States in the 2014–2015 Confederation of North, Central American and Caribbean Association Football Champions League;Whereas Sporting Kansas City manager Peter Vermes was elected to the National Soccer Hall of Fame in 2013;Whereas Kansas City has a rich soccer history, participating as the Kansas City Wiz in the first season of Major League Soccer in 1996;Whereas Kansas City locals Neal Patterson, Cliff Illig, Pat Curran, Greg Maday, and Robb Heineman own Sporting Kansas City;Whereas Sporting Kansas City supporters are passionate, numerous, and diverse, and belong to  associations that include La Barra KC, the Kansas City Cauldron, the Brookside Elite, the Fountain City Ultras, the Mass St. Mob, the King City Yardbirds, the Sporting Militia, the Omaha Boys, Northland Noise, the Trenches of SKC, JPOP, the Ladies of SKC, KC Futbol Misfits, the Wedge, Ad Astra KC, Wichita Wanderers, 417 Loyal, Aggievillains, CoMo Cauldron, and the Kansas City Chapter of the American Outlaws; andWhereas Sporting Kansas City players Matt Besler, Seth Sinovic, Christian Duke, Jon Kempin, and Kevin Ellis are natives of the Kansas City area and grew up playing soccer in the community: Now, therefore, be itThat the Senate—(1)recognizes and extends congratulations to Sporting Kansas City for winning the Major League Soccer Cup 2013; and(2)commends the players, manager, coaches, owners, support staff, and club supporters whose efforts and spirit made the 2013 season a historic success.